Filed 11/18/20 Dow v. Mousa CA2/4
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



             IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                           DIVISION FOUR


 TONY DOW et al.,                                                       B293094
                                                                        (Los Angeles County
           Plaintiffs and Respondents,                                  Super. Ct. No. BC606901)

           v.

 MAISSAA MOUSA,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Ruth Ann Kwan, Judge. Affirmed.
     Law Offices of Vip Bhola and Vip Bhola for Defendant
and Appellant.
     Morris & Stone and Aaron P. Morris for Plaintiffs and
Respondents.
                       INTRODUCTION
      Appellant Maissaa Mousa told others that respondent
Tony Dow had abused her during a business trip by, inter
alia, holding her as a prisoner, providing her insufficient
food, and sexually harassing her. Dow and his company,
respondent International Patients Network (IPN), sued
appellant for defamation. Following trial, a jury found for
respondents and awarded them over $130,000 in damages.
      On appeal, appellant raises numerous claims. As
discussed below, her claims are either unpreserved,
undeveloped, meritless, or some combination of the above.
We therefore affirm.

                       BACKGROUND
      A. The Parties, Their Prior Lawsuits, and Respondents’
         Defamation Action
      Dow is the president and chief executive officer of IPN,
a medical-tourism company, which provides international
medical referrals and placement services for medical
treatment. Appellant immigrated with her family to the
United States from Syria in 2009, and was referred to Dow
by Ikhlas Akra,1 a mutual friend, after appellant had
difficulty finding meaningful employment. In late 2012, Dow
and appellant agreed that she would travel to Beirut,
Lebanon, where Dow was then on business, so he could

1     Because multiple members of the Akra family were
involved in this case, we refer to them by the first names.


                                 2
evaluate her qualifications to serve as his assistant.
Appellant travelled to Beirut and spent three weeks at Dow’s
apartment there. Appellant then travelled to France, where
she was to await Dow’s arrival. However, after spending a
week in Paris, she decided to return to the United States
before Dow arrived.
      After appellant’s departure, a financial dispute arose
between the parties, and finally, on January 5, 2015, IPN
sued appellant, seeking $4,000 in reimbursements. In
February 2015, appellant responded with a cross-complaint,
alleging Dow had subjected her to all manner of abuse and
sexual misconduct while she was staying at his Beirut
apartment. Less than a year later, on January 13, 2016,
respondents filed this defamation action against appellant,
and the matter proceeded to trial.

     B. The Trial
        1. Respondents’ Case
     At trial, respondents claimed appellant had defamed
them by telling others that during her trip to Lebanon, Dow
sexually harassed her (including by remaining nude at all
times), held her as a prisoner (including by holding her
passport), and did not provide her sufficient food.2
Respondents presented the testimony of Ikhlas, Hayat,
Ilham, and Mountaha Akra, sisters who had been close

2     Dow represented himself at trial, while IPN was
represented by counsel.


                               3
friends of appellant and her family.3 The four provided
largely consistent testimony supporting the following version
of events. When appellant returned from her trip to Beirut
and Paris, she was very happy and described it as the trip of
a lifetime. She reported that while she was in Lebanon, Dow
assigned a driver to take her anywhere she wanted, and she
was able to visit her brother-in-law multiple times. She
further reported that Dow provided a lot of food. Appellant
told the Akra sisters about Liza Shigute, who had worked for
Dow as a maid and stayed at his Beirut apartment during
part of the time appellant was there until Dow fired her for
stealing. Appellant recounted keeping her passport with her
at all times because she feared that Shigute would steal it.
Appellant thanked Ikhlas for referring her to Dow, and said
nothing bad about him until 2015. After respondents filed
their original suit seeking reimbursement in early 2015,
appellant started saying bad things about Dow, including
that he kept her passport from her, that he did not provide
her sufficient food, that he was always naked,4 and that he
sexually harassed her, adding new claims over time.
Appellant would make these claims to members of the Akra
family and to anyone who happened to be present where the
family gathered. Appellant later told Ilham and Hayat that

3     Hayat was not present at trial, but a video of her deposition
testimony, which included her cross-examination by appellant’s
counsel, was played to the jury.
4    Ikhlas noted at trial that she had previously worked for
Dow, and had never seen him work in the nude.


                                4
her then-lawyer, Motaz Gerges, had fabricated the
allegations to use as leverage in the litigation against Dow.
       Respondents also presented the deposition testimony of
three witnesses who had observed appellant at Dow’s
apartment in Beirut: Ali Rahel and Nehme Shreim, who
worked for Dow as drivers, and Yasen Olbi, a patient who
stayed at Dow’s apartment at the time. All three witnesses
testified that Dow had treated appellant well, had provided
ample food, and had never been unclothed in their presence.
Rahel further stated that Dow had instructed him to take
appellant wherever she wanted, and that he indeed drove
her to many locations around the city. He recounted that
appellant would present her passport for identification
whenever they passed through security checkpoints, of
which Beirut had many. Other witnesses familiar with
Beirut confirmed there were many checkpoints in the area of
Dow’s apartment.
       Dow himself testified, denying all of appellant’s
allegations. Finally, respondents presented the deposition
testimony of Patrick Rosa, who owned and operated a
medical-tourism company in Belgium. Rosa testified his
company had a longstanding business relationship with IPN
until 2015. In 2015, he began hearing about appellant’s
accusations against Dow during professional conventions.
Rosa described calling either Ikhlas or Ilham, both of whom
he knew through Dow, to ask about the allegations, and was
told there were indeed “talks” about the claims. He
explained that given the sensitive nature of his business, he


                             5
could take no chances and was forced to stop his business
relationship with IPN. Rosa testified that in the years
preceding 2015, his company paid IPN an average of 150,000
to 180,000 euros per year for various services. He further
testified that before he stopped doing business with Dow,
they had been working on a certain project that Rosa
estimated could have generated 50 million euros in revenue
over ten years.5

        2. Appellant’s Case
       Appellant’s defenses at trial were that the statute of
limitations barred Dow’s claims, and that her allegations
against him were true. Appellant testified on her own
behalf, asserting that Dow had abused and mistreated her,
in accord with the allegations previously discussed. She
denied having had a driver to take her where she pleased
and claimed there were no security checkpoints in the area
of Dow’s apartment. Appellant claimed that in early 2013,
she told Hayat “what happened” in Beirut, and asked her to
tell Ikhlas about it.
       Appellant also presented Shigute’s deposition
testimony. Shigute supported appellant’s claims that Dow
had been constantly naked, had sexually harassed appellant,
and had not provided enough food.


5     Respondents also called appellant’s husband, Yaser Ajib,
and Dow’s wife, May, but the content of their testimony is not
pertinent to the issues on appeal.


                               6
     C. The Jury’s Verdict
       Following trial, the jury returned a special verdict,
finding that appellant’s allegations against Dow were all
false, that she did not make them before January 13, 2015
(one year before respondents filed this action), and that her
conduct had caused respondents substantial harm. The jury
awarded respondents $75,000 for economic harm, and
further awarded Dow $60,000 for noneconomic harm. The
trial court entered judgment on the verdict, and this appeal
followed.

                          DISCUSSION
       A. The Lack of an Interpreter
          1. Background
       At trial, several witnesses, including appellant,
testified with the assistance of an Arabic interpreter.
However, appellant’s testimony took longer than expected,
and the interpreter could not remain to assist her. The
following colloquy ensued between the trial court and
appellant’s counsel:

     “The court: my question is . . . does your client
     wish to testify in English? I know that she
     speaks English. . . .

     “Mr. Bhola: Yeah, we could try English.




                              7
      “The court: Are you sure that’s something that
      you want to do? Do you want to talk to her about
      it?

      “Mr. Bhola: Sure.

      “The court: I don’t want to deprive her of an
      interpreter.”

      Appellant then stated she would try to testify in
English, and the interpreter left the courtroom. The court
reiterated to appellant’s counsel: “It’s up to you. It’s up to
you, whether you want to waive the interpreter or not,” to
which counsel replied, “I’d like to try it, just to keep going, if
we can.” Appellant then proceeded to testify without the aid
of an interpreter, raising no objection or concern.6

        2. Analysis
      Appellant claims she was forced to testify without the
assistance of an interpreter. She also complains the
interpreter did not aid her in listening to the testimony of
other witnesses. Appellant failed to preserve these claims
for appeal. Appellant and her counsel affirmatively “waived”
her right to enlist the assistance of an interpreter, following
the court’s emphasis that the choice was theirs and that it

6     While it was clear that appellant was not a native English
speaker, her testimony was intelligible and responsive to the
questions she was asked.


                                8
“did not wish to deprive [appellant] of an interpreter.” (See
People v. Chappelone (2010) 183 Cal.App.4th 1159, 1182
[party who expressly agrees to action in trial proceedings
may not challenge it on appeal].) Moreover, appellant
forfeited any contention relating to the interpreter’s services
during other witnesses’ testimony by failing to object below.
(See Dumas v. Los Angeles County Bd. of Supervisors (2020)
45 Cal.App.5th 348, 356, fn. 5 (Dumas) [failure to object
below forfeits issue on appeal].)

      B. The Statute of Limitations
      Offering no legal framework or standard, appellant
asserts respondents’ claims were barred by the one-year
statute of limitations. She has forfeited any claim in this
regard by failing to present a reasoned argument. (See In re
Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814, 830
(Falcone) [absence of cogent legal argument or citation to
authority forfeits the contention; “[w]e are not bound to
develop appellants’ arguments for them”].)
      Moreover, to the extent appellant seeks to challenge
the jury’s finding that she had not made the defamatory
statement about Dow before January 13, 2015 (one year
before respondents filed this action), her claim lacks merit.
“[W]e review a jury’s factual findings for substantial
evidence.” (Mathews v. Happy Valley Conference Center, Inc.
(2019) 43 Cal.App.5th 236, 251.) Because “a defendant must
prove the facts necessary to enjoy the benefit of a statute of
limitations” (Samuels v. Mix (1999) 22 Cal.4th 1, 10),


                               9
appellant must show the evidence “‘compels a finding in
[her] favor . . . as a matter of law.’” (In re R.V. (2015) 61
Cal.4th 181, 218.)
      Rather than compel a finding in appellant’s favor, the
evidence amply supports the jury’s finding that appellant did
not make her defamatory statements before January 13,
2015. Ikhlas, Hayat, Ilham, and Mountaha testified that
appellant began making the defamatory statements in 2015,
and only after respondents filed their suit for reimbursement
against her (on January 5, 2015). Their testimony further
established that appellant had made the allegations against
Dow on multiple occasions, adding to them over time.
Consistent with the Akra sisters’ testimony, Rosa testified
he began hearing about appellant’s claims against Dow in
2015. While appellant suggested she told Hayat about Dow’s
alleged misconduct in 2013, the jury was entitled to, and did,
reject her testimony.

       C. The Litigation Privilege
       Appellant contends respondents’ claims were based on
allegations in her February 2015 cross-complaint, and were
thus barred by the litigation privilege (Civ. Code, § 47, subd.
(b)).7 Here, too, appellant presents no reasoned legal


7      The litigation privilege bars liability for “any
communication (1) made in judicial or quasi-judicial proceedings;
(2) by litigants or other participants authorized by law; (3) to
achieve the objects of the litigation; and (4) that have some
(Fn. is continued on the next page.)


                                       10
argument and has thus forfeited any contention on the issue.
(See Falcone, supra, 164 Cal.App.4th at 830.) She further
forfeited the issue by failing to raise the litigation privilege
as a defense at trial. (See Rubinstein v. Fakheri (2020) 49
Cal.App.5th 797, 808 [defense not asserted at trial is
forfeited].)
      Moreover, to the extent appellant suggests there was
insufficient evidence she made defamatory statements
beyond the inclusion of allegations in her cross-complaint,
she is mistaken. Respondents presented testimony that
appellant had made the defamatory statements against Dow
to members of the Akra family and to anyone who happened
to be present where they would gather. Appellant herself
suggested she made those statements to Hayat, and asked
her to relay them to Ikhlas, before she even filed her cross-
complaint (though the jury rejected her assertion she had
done so in 2013). Regardless of the timing of her defamatory
statements to unrelated parties outside the litigation,
appellant’s cross-complaint cannot shield her from liability.
(See Silberg, supra, 50 Cal.3d at 219 [“republications to
nonparticipants in the action are generally not privileged
under [the litigation privilege], and are thus actionable
unless privileged on some other basis”].)




connection or logical relation to the action.” (Silberg v. Anderson
(1990) 50 Cal.3d 205, 212 (Silberg).)


                                11
     D. Exclusion of Testimony that Dow was Once Found
        Nude in His Office
        1. Background
      In June 2015, Karie Hirons, a process server, signed a
declaration describing her efforts serve appellant’s cross-
complaint on Dow at his offices. According to Hirons, she
rang the doorbell at Dow’s offices, but there was no answer.
She then opened the unlocked door and called out several
times, but no one came to the front. Hirons proceeded down
the hallway, and noticing a lighted office, “started to enter”
it. She then noticed Dow, sitting naked behind a desk.
When Hirons asked who he was, Dow replied he was not
appropriately dressed.
      Before trial, respondents moved to exclude Hirons’s
testimony as unduly prejudicial under Evidence Code section
352. In opposition, appellant’s counsel argued the testimony
was relevant to show that Dow had been naked in
appellant’s presence in his Beirut apartment. Counsel
further argued the testimony was relevant for impeachment
purposes because according to counsel, Dow had denied the
incident with Hirons at his deposition. The trial court
concluded Hirons’s testimony was unduly prejudicial. The
court observed that while appellant alleged Dow knowingly
chose to be naked in her presence, in the alleged incident
with Hirons, “he was in his own office behind a desk, . . . and
wasn’t expecting anybody to go in . . . .” As to counsel’s
argument that the testimony was relevant for impeachment
purposes, the court stated that Dow’s denial of the incident

                              12
was itself inadmissible, and that counsel could not “set it up
as impeachment to be admissible.” The court thus granted
respondents’ motion to exclude Hirons’s testimony.

         2. Analysis
       Appellant challenges the trial court’s exclusion of
Hirons’s testimony as unduly prejudicial. Evidence Code
section 352 grants courts discretion to exclude evidence “if
its probative value is substantially outweighed by the
probability that its admission will,” among other things,
“create substantial danger of undue prejudice.” (Ibid.) We
review a trial court’s evidentiary rulings for abuse of
discretion. (People v. Goldsmith (2014) 59 Cal.4th 258, 266.)
“Specifically, we will not disturb the trial court’s ruling
‘except on a showing the trial court exercised its discretion in
an arbitrary, capricious, or patently absurd manner that
resulted in a manifest miscarriage of justice.’” (Ibid.) A
miscarriage of justice results only if “it is reasonably
probable that a result more favorable to the appealing party
would have been reached in the absence of the error.” (People
v. Watson (1956) 46 Cal.2d 818, 836 (Watson).)
       Appellant maintains the probative value of Hirons’s
testimony required its admission. Initially, she asserts the
incident involving Hirons was sufficiently similar to, and
thus probative of, appellant’s allegations. We disagree. The
trial court was well within its discretion in concluding that
Dow’s alleged nudity while sitting alone in his office was
insufficiently probative of his alleged constant nudity in the


                              13
presence of others in his Beirut apartment. (See People v.
King (2010) 183 Cal.App.4th 1281, 1303 [evidence of prior
bad act was unduly prejudicial under Evid. Code, § 352
because it was too dissimilar to charged offense].)
       Next, appellant contends the court should have allowed
Hirons’s testimony to impeach Dow’s denial of the incident
at deposition. But as the trial court suggested, Dow’s denial
of the incident had no independent relevance to any issue at
trial, and was thus itself inadmissible. While any
contradiction could theoretically bear on a witness’s
credibility, “the trial court has wide latitude under state law
to exclude evidence offered for impeachment that is
collateral and has no relevance to the action.” (People v.
Contreras (2013) 58 Cal.4th 123, 152; see also People v.
Lewis (2001) 26 Cal.4th 334, 374-375 [Evid. Code, § 352
gives trial court broad power to prevent “‘“nitpicking”’” over
“‘“collateral credibility issues”’”].) Accordingly, the trial
court did not abuse its discretion in excluding Hirons’s
testimony.

     E. Admission of Rosa’s Testimony on Damages
        1. Background
      Before trial, appellant filed motions in limine seeking
exclusion of evidence of damages that was not produced in
discovery. At the hearing on the motion, appellant’s counsel
sought to recalibrate the motions to seek exclusion of Rosa’s
testimony about the new project he had been working on
with Dow, arguing this testimony was speculative. The trial

                              14
court declined to exclude Rosa’s testimony without knowing
what it would be. At trial, respondents presented Rosa’s
deposition testimony without objection.

         2. Analysis
      Appellant challenges the trial court’s failure to exclude
Rosa’s testimony, arguing his testimony about the amount
his company had been paying IPN in the years before 2015
was speculative. At the hearing before the trial court,
however, appellant argued only that Rosa’s testimony about
the new project was speculative. She may not now shift the
focus of her argument to a different aspect of Rosa’s
testimony. (See Dumas, supra, 45 Cal.App.5th at 356, fn. 5.)
In any event, Rosa testified about a consistent range of
amounts his company had paid IPN in the years before 2015,
explained that he had stopped doing business with IPN
because of appellant’s allegations against Dow, and
indicated he had intended to continue to work with IPN in
the future. We see nothing speculative about his testimony.8




8     Appellant also appears to challenge the sufficiency of
Rosa’s testimony to support the jury’s damages award, noting it
was not supported by documentary evidence. We are aware of no
authority requiring documentary evidence in support of a
damages award. (See Evid. Code, § 411 [direct evidence from one
witness “is sufficient for proof of any fact”].)


                              15
     F. Failure to Exclude the Deposition Testimony of
        Witnesses Who Were Deposed in Appellant’s
        Counsel’s Absence
        1. Background
      Before trial, appellant moved to exclude the deposition
testimony of Rosa, Ikhlas, and Mountaha on the ground that
respondents deposed them while her former counsel, Gerges,
was suspended by the State Bar. At the hearing on the
motion, IPN’s counsel informed the court that appellant’s
former counsel had attended Ikhlas’s deposition. As to Rosa
and Mountaha, the trial court declined to exclude their
deposition testimony. However, believing it was
discourteous of respondents to depose them during Gerges’s
suspension, the court ruled that appellant would be
permitted to depose those witnesses before trial. It appears
appellant did not avail herself of this opportunity.

         2. Analysis
      Appellant argues the trial court should have excluded
the deposition testimony of Rosa, Ikhlas, and Mountaha,
because they were deposed during Gerges’s suspension. She
has forfeited any contention in this regard, however, by
offering neither argument nor authority in support. (See
Falcone, supra, 164 Cal.App.4th at 830.) Moreover, we
observe that appellant does not dispute respondents’
assertion that Gerges actually attended Ikhlas’s deposition,
and respondents did not introduce the deposition of
Mountaha, who testified at trial. Finally, the trial court

                             16
permitted appellant to depose both Rosa and Mountaha
before trial, yet appellant apparently chose not to do so. We
discern no error by the trial court.

     G. References to Appellant’s Former Muslim Religion
        1. Background
       At the beginning of trial, the court advised the jurors
they were “not allowed to make judgment on the case based
on anybody’s religious association, race, ethnicity, [or]
origin.” During trial, respondents elicited testimony from
multiple witnesses about appellant’s former affiliation with
a sect of Shia Islam. Respondents generally sought to show
appellant would not have felt helpless in the area of Dow’s
apartment in Beirut, a Shiite neighborhood, especially given
that Dow was a Christian.
       On two occasions, appellant’s counsel objected to
questions about her religion on relevance grounds, and the
trial court sustained the objections. Other testimony about
appellant’s religion was elicited without objection.

         2. Analysis
      Appellant argues the trial court erred in allowing the
testimony about her former religion. She suggests the
testimony contravened a ruling by the court prohibiting
reference to any person’s religion.
      Preliminarily, appellant offers no meaningful analysis
or citation to authority in support of her contentions. She
has therefore forfeited the issue on appeal. (See Falcone,

                              17
supra, 164 Cal.App.4th at 830.) Moreover, the trial court
sustained appellant’s counsel’s only objections to testimony
about her former religion. By failing to object to other
references, appellant again forfeited her contentions. (See
Dumas, supra, 45 Cal.App.5th at 356, fn. 5.) Finally,
contrary to appellant’s suggestion, the trial court did not
prohibit all references to a person’s religion at the outset of
trial. Instead, it properly advised the jury it was not to
make any biased judgment based on protected categories,
including religion.

     H. Exclusion of Shigute’s Testimony That Dow Had
        Sexually Harassed Her
        1. Background
      Shigute, Dow’s former maid, testified at her deposition
that Dow had sexually harassed both appellant and her in
similar ways. She also stated that Dow had been constantly
nude and had provided insufficient food. On IPN’s motion in
limine, the trial court excluded Shigute’s testimony that Dow
had sexually harassed her, but allowed appellant to
introduce the rest of Shigute’s testimony, including that Dow
had sexually harassed appellant. The court reasoned that
Dow’s alleged conduct toward Shigute was not a defense to
respondents’ defamation claims, which concerned Dow’s
alleged conduct toward appellant.




                               18
             2. Analysis
       Appellant claims the trial court abused its discretion
in excluding a portion of Shigute’s deposition testimony. We
need not decide whether the court erred in partially
excluding Shigute’s testimony, however, as any error could
not have prejudiced appellant. The jury heard, and
disbelieved, Shigute’s testimony that Dow sexually harassed
appellant, remained unclothed at all times, and provided
insufficient food. Appellant offers no explanation how the
addition of Shigute’s testimony that Dow had also harassed
Shigute herself might have made her claims more credible in
the jury’s eyes. Accordingly, we find no reversible error in
the partial exclusion of Shigute’s deposition testimony. (See
Watson, supra, 46 Cal.2d at 836.)

         I. Admission of Depositions Taken Abroad
             1. Background
     Prior to trial, appellant moved to exclude the
deposition testimony of three witnesses respondents had
deposed abroad: Rahel, Shreim, and Olbi. Appellant’s
counsel objected that respondents had not obtained
commissions for the depositions under Code of Civil
Procedure section 2027.010, subdivision (e).9 After the trial

9     Commissions or “letters rogatory” “are basically letters of
request to the foreign government, asking it to appoint a
deposition officer and to order the witness to appear and testify
before such officer.” (Weil et al., Cal. Prac. Guide: Civil
(Fn. is continued on the next page.)


                                       19
court informed counsel that commissions were not
mandatory, counsel replied, “All right, then. That was the
basis of my opposition.” The court then denied appellant’s
motion, stating, “[I]f that’s the only ground, then it will be
denied on that ground.”

         2. Analysis
       Appellant challenges the admission of the depositions
taken abroad, complaining respondents (1) failed to obtain
necessary commissions; (2) did not allow her counsel to
attend; (3) did not comply with applicable foreign law; and
(4) failed to elicit identifying and other information from the
deponents.
       As the trial court told appellant’s counsel, the Code of
Civil Procedure does not require commissions to conduct
depositions in foreign countries; rather, it permits the court
to issue a commission on a party’s motion, “if it determines
that one is necessary or convenient.” (Code Civ. Proc.,
§ 2027.010, subd. (e).) Appellant did not raise her remaining
objections in the trial court, and the parties therefore did not
litigate them below. Thus, appellant forfeited those



Procedure Before Trial (The Rutter Group 2020) ¶ 8:647.) Under
Code of Civil Procedure section 2027.010, subdivision (e), “[o]n
motion of the party seeking to take an oral deposition in a foreign
nation, the court in which the action is pending shall issue a
commission, letters rogatory, or a letter of request, if it
determines that one is necessary or convenient.”


                                20
contentions. (See Dumas, supra, 45 Cal.App.5th at 356, fn.
5.)

     J. Denial of Appellant’s Motion in Limine to Exclude
        Ikhlas’s Testimony Based on the Physician-Patient
        Privilege
        1. Background
      Ikhlas was a psychiatrist. Before trial, appellant
moved to exclude Ikhlas’s testimony based on the physician-
patient privilege, claiming Ikhlas had been appellant’s
husband’s doctor and suggesting she was expected to testify
about matters she had learned through privileged
communications with him. The trial court denied the motion
based on IPN’s counsel’s representation that Ikhlas would be
testifying about appellant’s statements, not those of her
husband.
      At trial, Ikhlas testified that appellant’s husband, Ajib,
was her good friend. She stated, without objection, that
though she had written him three prescriptions over the
years when his doctor was unavailable, she was not his
doctor. Later, in testifying about appellant’s interactions
with Dow, Ikhlas also mentioned communications she had
exchanged with Ajib, again without objection. For instance,
she testified that Ajib had asked her to tell Dow not to send
appellant a 1099 tax form.
      On cross-examination, in seeking to establish that
Ikhlas was Ajib’s doctor, rather than a close friend,
appellant’s counsel asked for details about the prescriptions

                              21
she had written Ajib. Ikhlas initially answered, but later
sought guidance from the court whether she should be
providing this information about Ajib. In response,
appellant’s counsel called Ajib into the courtroom, and Ajib
confirmed he was willing to allow Ikhlas to testify about his
medical information.

        2. Analysis
      Appellant claims the trial court should have excluded
Ikhlas’s testimony, asserting it was all based on privileged
communications with Ajib. Initially, appellant has not
preserved this claim for appeal. The trial court correctly
denied appellant’s motion in limine to exclude Ikhlas’s
testimony based on the representation of IPN’s counsel that
she would testify only about appellant’s statements. At trial,
appellant raised no privilege objection to Ikhlas’s testimony.
The only privilege-related concern was raised by Ikhlas
herself, and the response of appellant’s counsel was to seek
and obtain Ajib’s waiver. Accordingly, appellant forfeited
her challenge to Ikhlas’s testimony. (See Dumas, supra, 45
Cal.App.5th at 356, fn. 5.)
      Moreover, Ikhlas testified extensively about appellant’s
own statements to her regarding appellant’s trip to Beirut
and her interactions with Dow. Nothing in the record
suggests Ikhlas derived any of her testimony on this subject
from privileged communications with Ajib. As to Ikhlas’s
testimony that she had written Ajib prescriptions in the
past, appellant offers no meaningful argument that it was


                              22
prejudicial and has therefore forfeited any contention in this
regard. (See People v. Reardon (2018) 26 Cal.App.5th 727,
740 (Reardon) [“It is an appellant’s duty to spell out in the
briefing exactly how a claimed error caused prejudice; put
another way, we do not presume prejudice”].)

     K. The Alleged Submission of a Forged Document
        1. Background
      At trial, Dow submitted Exhibit No. 362. This
document contained three paragraphs. The first two stated
that IPN had paid appellant’s expenses on her business trip
and advanced her 2,000 euros for a personal trip to Paris.
Following those paragraphs was Dow’s signature. The final
paragraph of this exhibit stated, “I have received the original
of this document and agree to its contents,” and was followed
by appellant’s name and signature. The parties stipulated
this signature belonged to appellant, but she claimed she
had not placed it there. Respondents called an expert
witness, who opined appellant’s signature was handwritten.
      On cross-examination, appellant’s counsel showed the
expert another document, Exhibit No. 287-001, which was
similar to Exhibit No. 362 but omitted the last paragraph
and appellant’s name and signature. When shown this
document, the expert opined that Exhibit No. 287-001 was
an original, and that Exhibit No. 362 contained a copy of
that document, but that the last paragraph on the latter was
handwritten, as was appellant’s signature.



                              23
          2. Analysis
       Appellant now claims Exhibit No. 362 was a forgery.
She offers no explanation of the legal significance of this
assertion, and makes no effort to establish reversible error.
She has therefore forfeited any contention in this regard.
(See Falcone, supra, 164 Cal.App.4th at 830; Reardon, supra,
26 Cal.App.5th at 740.) Moreover, we observe that the
record establishes no forgery; rather, it suggests that Dow
first signed a statement about IPN’s payments to appellant,
photocopied that document, added the final paragraph, and
presented that document to appellant for signature.

     L. Admission of Testimony about Appellant’s
        Communications with Her Former Counsel
      Appellant claims the trial court erred in admitting
testimony about her statements concerning her
communications with her former counsel, Gerges. She
claims this testimony violated the attorney-client privilege.
This contention is frivolous. By revealing to others the
content of her communications with former counsel,
appellant waived the attorney-client privilege. (See Zurich
American Ins. Co. v. Superior Court (2007) 155 Cal.App.4th
1485, 1496 [client waives privilege by disclosing
communications with counsel to unrelated parties].)




                              24
     M. Admission of Testimony about the Suspension of
       Appellant’s Former Counsel
        1. Background
       The State Bar suspended appellant’s former counsel,
Gerges, while discovery was ongoing in this action. Prior to
trial, the trial court and the parties discussed Gerges’s
suspension, and the court instructed respondents not to
bring up the issue during trial. Nevertheless, Dow
mentioned the suspension during his testimony, without
objection or motion to strike.

        2. Analysis
      Appellant argues the court erred in allowing Dow’s
testimony about Gerges’s suspension. However, she forfeited
her challenge to the admission of the testimony by failing to
object to it at trial. (See Dumas, supra, 45 Cal.App.5th at
356, fn. 5.) Appellant has also forfeited her contentions by
failing to explain how the claimed error prejudiced her. (See
Reardon, supra, 26 Cal.App.5th at 740.)

     N. Dow’s Opening Statement
        1. Background
      In his opening statement, Dow told the jury the
evidence would show that when he issued appellant a 1099
tax form, she was upset because she did not want to pay
taxes and was afraid of losing her eligibility for Medi-Cal.
He further stated that the jury would see an email he


                             25
received from appellant’s husband, Ajib, saying, “Thank you
for everything you have done for my wife.”
      At trial, Ilham testified that appellant and Ajib were
afraid they would lose eligibility for Medi-Cal because of the
1099 form Dow had issued, and that Ajib thought they
should not be required to pay taxes on income appellant had
earned abroad. During his cross-examination of Ajib, Dow
introduced an email Ajib had sent him after appellant
returned from Paris, stating, “Thank you for everything.”

        2. Analysis
      Appellant claims Dow’s opening statement
misrepresented the evidence. She asserts there was no
evidence that she was concerned about losing Medi-Cal or
intended to avoid paying taxes. She also notes that Ajib’s
email did not state, “Thank you for everything you have done
for my wife,” as Dow claimed.
      Initially, we observe that appellant forfeited any
contention regarding Dow’s opening statement by failing to
object to it below. (See Dumas, supra, 45 Cal.App.5th at
356, fn. 5.) Moreover, appellant presents no legal argument
in support of her challenge, and has forfeited her contentions
for that reason as well. (See Falcone, supra, 164 Cal.App.4th
at 830.) Finally, were we to overlook appellant’s double
forfeiture of the issue, we would conclude Dow’s opening
statement fairly characterized the anticipated evidence.
Consistent with Dow’s statement about appellant’s response
to the 1099 form, Ilham testified that appellant was


                              26
concerned about losing Medi-Cal eligibility, and that Ajib --
and by reasonable inference, appellant as well -- did not
think they should pay taxes on her income from IPN.
Additionally, consistent with Dow’s statement about Ajib’s
email, upon appellant’s return from Paris, Ajib sent him an
email thanking him for everything he had done. It is hardly
a stretch to conclude Ajib was thanking Dow for what Dow
had done for appellant.

     O. The Empaneling of Juror No. 12
        1. Background
      During jury selection, after all parties accepted the
panel, Juror No. 12 addressed the court, stating she had
limited understanding of English. In response to the trial
court’s questioning, she reported she had been in the United
States for 38 years and had attended the first level of an
English language class in adult school. She further reported
she worked at a university cafeteria, and spoke English with
students, though most of her communications were with
kitchen workers, who spoke Spanish. She confirmed that
she was able to understand the court during their colloquy.
The trial court told the juror the trial was not going to
involve technical terms, and instructed her to raise her hand
if she had trouble understanding anything during trial. The
court proceeded to seat Juror No. 12, without objection.




                             27
        2. Analysis
      Appellant now seeks to challenge the empaneling of
Juror No. 12, asserting conclusorily that “[i]n light of her
inability to understand the proceedings, she should not have
been allowed to serve as a juror.” Appellant’s failure to
develop a meaningful argument forfeits her claim on appeal.
(See Falcone, supra, 164 Cal.App.4th at 830.) Appellant
further forfeited any challenge to the seating of Juror No. 12
by failing to object below. (See People v. Moreno (2011) 192
Cal.App.4th 692, 706 [party may not challenge juror’s
qualifications for first time on appeal].)

     P. Dow’s Ownership of IPN
        1. Background
     Dow testified at trial that he had been IPN’s chief
executive officer, chief financial officer, and secretary,
beginning shortly after the company’s formation. When
asked on cross examination, if he was aware of any
document in the trial exhibits attesting to his ownership of
IPN, Dow responded that IPN was “not General Motors” and
was not required to disclose its ownership in official filings.

        2. Analysis
      Appellant now asserts that Dow did not own IPN. In
her opening brief, she makes no attempt to explain the legal
significance of this assertion. She has therefore forfeited any
contention in this regard. (See Falcone, supra, 164


                              28
Cal.App.4th at 830.) In her reply brief, appellant appears to
suggest that IPN did not authorize this action against her.
She has forfeited any such claim, however, by failing to raise
it in her opening brief (see Browne v. County of Tehama
(2013) 213 Cal.App.4th 704, 726 (Browne) [failure to raise
argument in opening brief constitutes forfeiture]), and by
failing to raise it below (see Dumas, supra, 45 Cal.App.5th at
356, fn. 5).

     Q. Admission of Hayat’s Video Deposition
       Appellant contends the trial court erred in allowing
respondents to present Hayat’s videotaped deposition in lieu
of live testimony because there had been no showing she was
unavailable to testify at trial. Once again, appellant
forfeited this issue by failing to object on this ground below.10
(See Dumas, supra, 45 Cal.App.5th at 356, fn. 5.)

     R. Allowing Dow’s Wife to be Present During Witness
        Testimony
      According to the parties, Dow’s wife, May, was allowed
to observe the testimony of one witness (Mountaha) before
testifying herself. Appellant now claims, without
meaningful analysis or citation to authority, that this was


10    Forfeiture aside, to the extent appellant complains her
counsel was unable to cross-examine Hayat at trial, we observe
that counsel cross-examined Hayat at the deposition, and the
cross-examination testimony was presented to the jury.


                               29
prejudicial error. She has forfeited her claim by failing to
develop any argument. (See Falcone, supra, 164 Cal.App.4th
at 830.) Moreover, the record reveals no objection by
appellant to May’s presence below, a prerequisite to
preserving her challenge for appeal. (See Dumas, supra, 45
Cal.App.5th at 356, fn. 5.)

     S. Sufficiency of the Evidence to Show Appellant’s
        Allegations Were False
      In her reply brief, appellant asserts the evidence was
insufficient to support the jury’s findings that her allegations
against Dow were false. She has forfeited this contention by
failing to raise it in her opening brief. (See Browne, supra,
213 Cal.App.4th at 726.)
      Moreover, there was ample evidence to support the
jury’s verdict. The testimony of appellant and Shigute about
Dow’s conduct toward appellant conflicted with the
testimony of multiple witnesses who had been with
appellant and Dow in Beirut. Multiple other witnesses -- all
former friends of appellant -- testified about appellant’s own
statements, which contradicted her allegations and
suggested she and her former attorney contrived them as
leverage in litigation against Dow. The jury rejected
appellant’s version, as it was entitled to do.




                              30
                      DISPOSITION
      The judgment is affirmed. Respondents are awarded
costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL
      REPORTS




                                    MANELLA, P. J.

     We concur:




     WILLHITE, J.




     CURREY, J.




                           31